Citation Nr: 0934788	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-41 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

A hearing was held before the undersigned Veterans' Law Judge 
in January 2006 and a transcript of this hearing is of 
record.  

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
stressor development.  The action specified in the March 2006 
Remand completed, the matter has been properly returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  One of the stressors the Veteran has described is that 
a fellow service member was killed in an accidental explosion 
at Can Tho Army Airfield.  At his January 2006 hearing, the 
Veteran reported that he believed the individual killed was 
called Robert Garcia.

JSRRC confirmed that on January 8, 1970, an unnamed 
individual was killed by a series of explosions caused when 
two rockets were accidently fired from an aircraft and landed 
in the ammunition supply point at the Can Tho Army Airfield.  
However, the JSRRC also found that Robert Garcia was not 
killed on this date and was unable to confirm that any 
personnel from the Veteran's unit were assigned to the 
airfield, providing stressor evidence against this claim.   

In July 2009, subsequent to certification of the Veteran's 
appeal, the Board received a letter from the Veteran in which 
he stated that he believed that the person killed at the Can 
Tho Army Airfield was named Xavier Gomez, not Robert Garcia.  
The Veteran did not waive RO review of this evidence.  
Accordingly, the case must again be remanded so that the RO 
can investigate whether Xavier Gomez was the soldier killed 
at Can Tho Army Airfield on January 8, 1970 and readjudicate 
the Veteran's claim.  See 38 C.F.R. § 20.1304(c) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify 
whether or not Xavier Gomez was killed in 
an explosion at Can Tho Army Airfield on 
January 8, 1970.  

2.  Once the requested development has 
been completed, the RO should readjudicate 
the case considering the new evidence 
submitted since certification.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

